Citation Nr: 1623056	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  96-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sons

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty for over 28 years before retiring in May 1974.  The appellant seeks surviving spouse benefits. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for the cause of the Veteran's death and to DEA.

The appellant testified before Veterans Law Judges at September 1997, December 2000, and March 2016 hearings at the RO. 

In January 1998, March 2001, and December 2003, the Board remanded these matters for further development. 

In April 2008, the Board denied the claims for service connection for the cause of the Veteran's death and DEA.  The appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims.  In June 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a June 2010 decision.

In December 2010 and March 2011, the Board remanded this case pursuant to the Court's June 2010 memorandum decision.  In October 2013, the Board remanded this case, pursuant to the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011), to provide the appellant the opportunity to testify at a third hearing, before a Veterans Law Judge that would participate in the adjudication of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's January 1988 death certificate shows that the immediate cause of his death was carcinomatosis, due to or as a consequence of metastatic melanoma.  At the time of his death, the Veteran did not have any service-connected disabilities.

The appellant contends that the Veteran's fatal cancer was due to exposure to ionizing radiation associated with duties during service.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Service connection can be established under 38 C.F.R. § 3.303(d) (2010) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease, such as cancer.  

If a Veteran has one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), the Veteran's records are to be forwarded to the VA Under Secretary for Health (Under Secretary) for preparation of a dose estimate, to the extent feasible, based on available methodologies.  After a dose estimate is obtained, the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c) (2015).  

The Veteran's Record of Occupational Exposure to Ionizing Radiation forms (DD Form 1141) shows that he was exposed to a monthly dose of 0.016 rep, rad, or r from February 4, 1964, to June 5, 1964.  His quarterly exposure was unknown from May 2, 1964, to June 5. 1964.  Furthermore, there are notations for periods dated from July 2, 1962, to July 31, 1962, that the films were damaged and no quarterly or monthly doses, respectively, were provided for those periods. 

In February 1996, the Veteran's records were forwarded to the Under Secretary for Benefits for a medical opinion as to the etiology of the Veteran's fatal cancer.  The Court indicated in its June 2010 decision that it did not appear that an adequate independent dose estimate was first provided for the Under Secretary. 

In a February 1996 memorandum, Susan H. Mather, M.D., M.P.H. stated that according to the Veteran's DD Forms 1141, he was exposed to a dose of ionizing radiation of 0.016 rep, rad, or r, but that it was not possible to provide an independent dose estimate.  Dr. Mather opined that it was unlikely that the Veteran's malignant melanoma could be attributed to exposure to ionizing radiation in service.  That opinion was based on the fact that the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report Number 6, 1988, did not provide screening doses for skin cancer and that skin cancer had usually been attributed to exposure to ionizing radiation at high doses (e.g., several hundred rads).  Excess numbers of basal cell skin cancers also had been reported in margins of irradiated areas which received estimated doses of 9-12 rads.  Malignant melanomas did not appear to be caused by ionizing radiation. 

In December 2002, the Veteran's records were again referred to the Under Secretary for preparation of a dose estimate and an opinion as to the etiology of the Veteran's cancer.  The opinion was to take into consideration a December 1999 letter from Thomas E. Jones, M.D.  In the June 2010 decision; the Court found that the December 2002 report from the Under Secretary was inadequate.  

In a December 2002 memorandum, Dr. Mather again stated that based on the Veteran's DD Forms1141, it was estimated that he was exposed to a dose of ionizing radiation during service of 0.016 rep, rad, or r.  Dr. Mather opined that it was unlikely that the Veteran's fatal malignant melanoma could be attributed to exposure to ionizing radiation.  The reasoning was partially identical to that provided in the February 1996 opinion, with the addition that an increased risk for basal cell, but not squamous cell, skin cancers had been seen in atomic bomb survivors.  Dr. Mather further reasoned that the risk of malignant melanoma from exposure to ionizing radiation was not clear.  Some clinical studies suggested that high radiation-therapy doses may cause malignant melanoma, however national and international publications on radiation risk did not give explicit risk factors for radiation-induced malignant melanomas or stated that the association was equivocal.  Those reports were based on large epidemiological studies.  Among Japanese atomic bomb survivors, a large excess relative risk point estimate for malignant melanomas was found, but that was statistically nonsignificant.  

The Court stated that neither Dr. Mather nor the Under Secretary for Health, who is responsible for the preparation of a dose estimate, provided any information as to why they did not provide a dose estimate based on the other evidence of record than the DD Forms 1142.  38 C.F.R. § 3.311(a)(2)(iii) (2015) (stating that all relevant records should be forwarded to the Under Secretary for Health for preparation of a dose estimate.).  Rather, in the June 2010 memorandum decision, the Court indicated that the February 1996 and December 2002 dose estimates and opinions were inadequate because (1) they relied solely on the DD Forms 1141; (2) failed to provide an independent dose estimate; and (3) failed provide a rationale for a conclusion that an independent dose estimate could not be obtained.  The Court specifically cited to 38 C.F.R. § 3.311(a)(3) which provides: 

Referral to independent expert.  When necessary to reconcile a material difference between an estimate of dose, from a credible source, submitted by or on behalf of a claimant, and dose data derived from official military records, the estimates and supporting documentation shall be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.  For purposes of this paragraph:

(i) The difference between the claimant's estimate and dose data derived from official military records shall ordinarily be considered material if one estimate is at least double the other estimate.

(ii) A dose estimate shall be considered from a "credible source'' if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and if based on analysis of the facts and circumstances of the particular claim.

Thus, the case was remanded by the Board in December 2010 to again refer the case to the Under Secretary for an independent dose estimate and an opinion as to the etiology of the Veteran's fatal cancer.  At that time, the appellant's claim for DEA benefits was deferred because it is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Thereafter, the record shows that the RO again referred the Veteran's records to the VA Under Secretary for Health for preparation of a dose estimate and an opinion as to the etiology of the Veteran's cancer.  Some of the information recited above was included, and attention was drawn to the June 2010 decision of the Court.  It was requested that an independent dose estimate be prepared of the Veteran's inservice radiation exposure.  It was requested that in preparing a dose estimate that the Under Secretary consider all pertinent evidence and specifically note the "unknown" and "film damaged" notations in the Veteran's DD Forms 1141.  Also, an explanation was requested of the records considered in providing the independent dose estimate and, if it was not possible to provide an independent dose estimate, the Under Secretary should provide an explanation as to why that was the case, pursuant to the Court's June 2010 decision.  

On December 2, 2011, the Director, Compensation Service, prepared a memorandum requesting a dose estimate from the Under Secretary for Health.  On December 12, 2011, the Under Secretary responded with a radiation review and dose estimate that specifically noted the "unknown" and "film damaged" notations in the Veteran's DD Forms 1141.  The memorandum also conceded that the appellant's reports of symptoms and treatment was credible.  After citing to an August 2004 position statement of the Health Physics Society, it was opined that it was unlikely that the Veteran's melanoma on the back, right axillary, abdomen, lungs, or chest wall could be attributed to ionizing radiation exposure while in service.  Then, on December 20, 2011, the Director, Compensation Service, indicated that he had reviewed the medical opinion from the Under Secretary for Health and opined that there was no reasonable possibility that the Veteran's melanoma on the back, right axillary, abdomen, lungs, or chest wall resulted from exposure to ionizing radiation in service.

The Board appreciates the efforts of the RO and the Appeals Management Center in obtaining the dose estimate from the Under Secretary for Health and subsequent opinion from the Director, Compensation Service.  Those efforts strongly suggest that the regulatory procedure outlined in 38 C.F.R. § 3.311(a)(2) has been completed.  However, in the June 2010 memorandum decision and subsequent December 2010 and March 2011 remands, the Court and Board indicated that an independent dose estimate was required, necessitating development under 38 C.F.R. § 3.311(a)(3), which requires that the claimant's data and dose data derived from official military records, along with supporting documentation, be referred not just to the Under Secretary for Health, but also to an independent expert, selected by the Director of the National Institutes of Health, for preparation of a separate radiation dose estimate for consideration in adjudication of the claim.  At the March 2016 Board hearing, the appellant's representative maintained that the separate, independent dose estimate had not yet been obtained.  After the hearing, in a separate March 2016 submission, the appellant reiterated her understanding that a decision would be made after the independent dose estimate had been obtained.

A remand by the Court or by the Board creates a right of the appellant to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Since there has not been compliance with the Court's June 2010 decision or the Board's December 2010 and March 2011 remands in which referral to an independent expert pursuant to 38 C.F.R. § 3.311(a)(3) was requested, the case must again be remanded for compliance therewith.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  In response to the Court's specific citation to 38 C.F.R. § 3.311(a)(3), the case should be referred to an independent expert, selected by the Director of the National Institutes of Health, for preparation of a separate radiation dose estimate for consideration in adjudication of this claim.  In providing a dose estimate, the independent expert should consider all pertinent evidence and specifically note the "unknown" and "film damaged" notations on the Veteran's DD Forms 1141 and discuss the evidence in providing the estimate.  In order to comply with the Court's remand, the independent expert should provide an explanation of the records considered in providing the independent dose estimate.  

2.  After a dose estimate has been provided by the independent expert in accordance with 38 C.F.R. § 3.311(a)(3), the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as any relationship between the Veteran's fatal cancer and in-service radiation exposure.  The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's fatal cancer was caused by in- service radiation exposure.  The opinion provider must provide a rationale for each opinion.  If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain that evidence or the reasons and bases for not doing so should be clearly set forth.  The opinion provider is advised that appellant and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and such reports must be considered in formulating any opinions.  If the opinion provider rejects the lay reports of the appellant and other laypersons, the opinion provider should explain the reason for doing so. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________                            __________________________  
        MARK D. HINDIN	                                       THOMAS J. DANNAHER
       Veterans Law Judge 	                                            Veterans Law Judge
   Board of Veterans' Appeals	                                Board of Veteran's Appeals



________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

